Citation Nr: 0706798	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  02-07 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for onycholisis (skin 
condition) due to herbicide exposure.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a prostate 
condition. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection of residuals of a right ankle fracture.  

5.  Entitlement to an initial rating higher than 50 percent 
for post traumatic stress disorder (PTSD). 

6.  Entitlement to an initial rating higher than 20 percent 
from June 20, 2000, to January 29, 2003, for diabetes 
mellitus Type II, and for a rating higher than 40 percent as 
of January 30, 2003.  

7.  Entitlement to an effective date earlier than August 24, 
1999, for the grant of service connection for PTSD.  

8.  Entitlement to an effective date earlier than July 3, 
2002, for the award of special monthly compensation for loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, including a tour in Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office.  
Thereafter, the veteran's file was transferred to the VA 
Regional Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The record reflects that the veteran failed to report for a 
Travel Board hearing scheduled in January 2007.  However, it 
appears that November 2006 and December 2006 letters from the 
RO to the veteran notifying him of the January 2007 hearing 
were sent to the wrong address.  In a Report of Contact, 
dated in January 2006, the veteran's representative notified 
the RO that the veteran's correct address was in [redacted] 
[redacted], New Jersey.  The November 2006 and December 2006 
notice letters, however, were sent to a PO Box in [redacted], New 
Jersey.  

The Board feels that, in light of the fact that the veteran's 
representative provided the veteran's correct address in 
January 2006 and the RO failed to send notices of his hearing 
to said address, good cause has been shown to reschedule his 
personal hearing.  See 38 C.F.R. § 20.700(d) (2006).  The 
Board notes that the veteran is normally required to show 
good cause for his failure to report for a personal hearing 
within 15 days of his hearing date.  However, because there 
is evidence that the notices of the hearing were mailed to 
the wrong address, the Board will disregard the 15-day time 
limit in the instant case.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

The RO should schedule the veteran for 
a Travel Board hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such a hearing by 
letter mailed to his [redacted]
address.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



